IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1481
                            Filed October 28, 2015

IN THE INTEREST OF H.V. and F.V.
      Minor Children,

K.T., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Lyon County, Robert J. Dull,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Timothy J. Kramer of Kramer Law Firm P.L.C., Sioux Center, for appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Shayne L. Mayer, County Attorney, for appellee.

      Jenny L. Winterfeld of Klay, Veldhuizen, Bindner, De Jong, De Jong,

Halverson & Winterfeld, P.L.C., Sioux Center, attorney and guardian ad litem for

minor children.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                              2



BOWER, Judge.

          A mother1 appeals the termination of her parental rights to two children.

She claims the juvenile court erred by not requiring the State to obtain

modification of the child in need of assistance permanency orders before seeking

termination of parental rights, termination is not in the children’s best interests,

and the court improperly overruled the mother’s request to have the children

testify at the termination hearing. We affirm.

          We review de novo, proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). We adopt the

findings of fact and conclusions of law in the juvenile court’s order as our own.

          The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(f) (2013). On appeal, the mother does not challenge

the termination under 232.116(1)(f), but raises three alleged errors with the

termination proceeding.

          First, she claims the termination and permanency hearing should not have

been combined. The mother did not raise this matter at the termination and

permanency hearing below and as a result the juvenile court did not have an

opportunity to address this matter, therefore error has not been preserved. State

ex rel. Miller v. Vertrue, Inc., 834 N.W.2d 12, 20–21 (Iowa 2013) (“Our error

preservation rules provide that error is preserved for appellate review when a



1
    The father’s parental rights were also terminated but he does not appeal.
                                           3



party raises an issue and the district court rules on it.”). As we have previously

ruled, (even if error was preserved) our statutory scheme does not bar holding a

concurrent permanency and termination hearing. See In re D.S., No. 15-0071,

2015 WL 4936334, at *1 (Iowa Ct. App. Aug. 19, 2015).

       Second, the mother claims termination is not in the children’s best

interests.   In determining the best interests of the child, we give primary

consideration to “the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

conditions and needs of the child.”       See Iowa Code § 232.116(2); P.L., 778

N.W.2d at 37. The juvenile court reasoned:

               Since May of 2013 there has been no contact between the
       girls and their mother and not since they were “very young” with
       their father. In fact, the situation has remained virtually unchanged
       with two exceptions. The first, the girls no longer want a return to
       their mother’s custody and, in fact, are fearful of such. Second, the
       service providers/therapists now concur that termination of parental
       rights is in the girls’ best interest. The Court further notes
       reunification has not been contemplated for years and that neither
       parent has truly demonstrated any desire for reunification during
       that time or, in fact, a desire to be involved in the girls’ lives.
       Finally, given the desires and adoptability of the girls, termination is
       the only appropriate avenue to provide emotional stability for the
       girls and is in their best interest.

       We agree with the juvenile court and find termination of the mother’s

parental rights is in the children’s best interests.

       Finally, the mother claims the juvenile court improperly overruled the

mother’s request for the children to testify at the termination/permanency

hearing. The mother has not provided any citation to support her claim, therefore

we find her claim waived. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite
                                          4



authority in support of an issue may be deemed waiver of that issue.”). Even if

this issue were properly before this court, we find the ruling of the juvenile court

to be appropriate in barring the children from testifying.

       We affirm the juvenile court order terminating the mother’s parental rights

without further opinion. See Iowa Ct. R. 21.26(1)(a), (c), (d), and (e).

       AFFIRMED.